Citation Nr: 1614793	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  15-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 2005 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities meet the schedular requirements for a total disability rating and she is unable to secure or follow a substantially gainful occupation as a result of the cumulative effects of her service-connected migraines, mood disorder, back condition, and right ankle condition.  


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected migraines, mood disorder, back condition, and right ankle condition have been met.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that because of her service-connected migraines, mood disorder, back condition, and right ankle condition, she is unable to secure or follow a substantially gainful occupation.  For the reasons below, the Board agrees.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability. See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15. While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU. Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more. See 38 C.F.R. § 4.16(a). If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  

At the time of the filing of her TDIU claim, the Veteran was assigned a 50 percent rating for migraines, effective from November 27, 2012.  She was also assigned a 30 percent rating for a mood disorder, effective from October 12, 2011, a 10 percent rating for her back condition, effective as of October 12, 2011, and a 10 percent rating for her right ankle condition, effective March 1, 2013.  She had a combined 80 percent rating from November 27, 2012 to February 28, 2013 and a combined 70 percent rating from March 1, 2013 forward.  Therefore, the schedular criteria for a TDIU rating are satisfied.  38 C.F.R. § 4.16(a) (2015).  

The Board finds that the Veteran is unable to secure or maintain substantially gainful employment as a result of her service-connected conditions.  The medical evidence demonstrates that the Veteran's conditions collectively prevent her from consistently reporting for work.  She has virtually no civilian work experience as she was terminated from her only post-military position within the first 90 days for absenteeism due to migraine headaches.  Finally, although she has reported that she has two years of college education; the record shows that completing her program required her to attempt the program twice due to migraines.  Collectively, her limited vocational and education experience combined with the collective effects of her service-connected disabilities make it unlikely that the Veteran will be able to secure or follow a substantially gainful occupation.  

Turning to the medical evidence, the Veteran was afforded a VA examination for her mood disorder in January 2011.  The examiner noted that the Veteran had problems of concentration, attention, self-esteem, and anhedonia.  The examiner further noted that the Veteran experienced daily depression symptoms in moderate severity.  The examiner also stated that effects of her symptoms of depression on her employment functioning was sometimes moderately severe because of her irritability, concentration and attention difficulties, and low energy levels.  However, the examiner reported that the Veteran had not lost time from work, and she has never been unemployed as result of depression.  

In a January 2011 VA examination, the Veteran was diagnosed with a right ankle sprain.  Instability was noted as well as functional loss due to pain weakness, and lack of endurance after repetitive use.  There was additional functional loss of dorsiflexion and plantarflexion due to pain after repetitive use noted.  

The Veteran was afforded another VA examination in June 2012 for her right ankle condition.  The examiner noted that the Veteran's ankle condition did not have a functional impact on her ability to work.  

In a December 2012 statement, the Veteran stated that her migraines and her back pain caused her to be terminated from her job and forced her to leave a nursing program she was enrolled in.  She stated that her conditions affecting her daily living, her employment, and her education.  

In a January 2013 VA examination, the Veteran reported experiencing migraines three times a week that were very bad and caused her to miss work.  She reported that she was only able to work for three months and was terminated for excessive absence due to her migraines.  She also reported that she had not had any other employment from that point to the date of the exam but stated that she would be starting school to earn her licensed practical nurse (LPN) license.  She reported not taking any medications, but was placed on trial medications that made her drowsy.  The examiner noted that her migraines usually lasted as little as five-to-six hours or as long as one-to-two days.  On average, she reported her headaches last the entire day.  Upon examination, the examiner noted the Veteran experienced prostrating attacks of headache pain more than once per month, sensitivity to light and sound, pain worsening with physical activity, constant head pain, and pulsating or throbbing head pain with pain typically lasting less than one day.  Functionally, the examiner noted that the Veteran reported she was unable to work when she had a severe headache.  She was able to report for school and work with less severe headaches, but was very concerned she would be asked to leave school during this upcoming period due to absences from her headache pain as they occur three times per week.  

In a February 2013 statement, the Veteran reported securing a full-time position in October 2011 working as a resident instructor.  She informed the employer about her migraine disability but reported that she was terminated in January 2012 for violation of a 90-day no-call-out policy.  The Veteran reported that she was absent from work because of her migraines.  

She also reported beginning a 13 month licensed practical nurse (LPN) program in January 2012.  She stated that her migraines were so debilitating and the medication she was taking that she was unable to attend her classes.  Because she missed so many classes, she was forced to leave the program was had to wait until March 2013 to reenroll.  She further reported seeking employment but was unable to obtain a job because of her migraines.  She noted the migraines usually occurred three to four times a week and the light, noise, sound, and movement made her brain feel as though was "being pounded on and expanding." She reported having to cry herself to sleep.  

The Veteran also opined on her back condition in her February 2013 statement.  She stated that her back condition had increased in severity since her discharge from the military.  She noted that when she woke up, her back sometimes felt as though it was stuck and she was unable to stand upright.  Persistent pain was noted which affected her daily routine including driving, sitting, standing, or cleaning for more than 20 to30 minutes.  The back pain after that amount of time would force her to take a break or stop what she was doing.  

In her employment information form filed in October 2013, the Veteran reported last working in January 2012.  

The Veteran was afforded another VA examination in October 2014.  That examination focused on the Veteran's migraines, back, and ankle conditions.  Regarding the functional impact of the Veteran's migraine headaches, the examiner noted that her migraines caused her to miss two-to-three days per week due to the condition and caused her to lose her last job.  The examiner reported that her migraine condition would have a severe impact on her ability to work.  

The October 2014 examiner also assessed the Veteran's back conditions.  After performing an in-person examination, the examiner opined that the Veteran would have difficulty with a job requiring standing, walking, lifting, bending, or prolonged sitting.  The examiner noted the back condition would have a moderate impact on the Veteran's ability to work.  

Regarding the Veteran's ankle condition, the October 2014 examiner also assessed the functional impact of the Veteran's ankle disability.  Specifically, after reviewing the claims file and performing an in-person examination, the examiner noted that the Veteran's ankle condition would force her to have difficulty with a job requiring prolonged standing or walking, any running, or climbing stairs or ladders.  She further noted that the Veteran's ankle condition would have a mild impact on her ability to work.  

The Veteran has not been able to maintain substantially gainful employment.   After her military service, she attempted to work but was unable to maintain employment due to her migraines.  As noted above, her October 2013 application for increased compensation shows that she has not had substantially gainful employment outside of her military service.  She reported earning $8,440.89 in the twelve months preceding the last date of employment.  Thus, the Veteran's income level qualifies marginal employment.  38 C.F.R. § 4.16(a).  

The record also reveals that the Veteran has attempted to find employment in the healthcare field but was unsuccessful.  She reported applying to three positions in the healthcare field in February, March, and June 2013, respectively.  

Taken collectively, the Board finds that the Veteran's service-connected disabilities prevent her from following a substantially gainful occupation.  Her documented migraine headaches are severe enough that they prevent her from consistently reporting for work.  Her additional back and right ankle disabilities likely prevent her from more sedentary work as she reported and VA examiners have confirmed she is unable to sit or stand for more than 20 to 30 minutes at a time. However, gaining and maintaining sedentary employment would require her to consistently report for work, something that she has been unable to do since leaving service as a result of her migraines.  Further, her mood disorder and irritability would likely adversely affect any sedentary work she is able to secure.  Thus, giving full consideration to the Veteran's service-connected disabilities in their entirety, the Board finds that they present sufficient impairment.  

Accordingly, given the Veteran's limited civilian work history, limited education level and vocational attainment, the Board finds that the evidence demonstrates that she is unlikely to secure or maintain substantially gainful employment due to the limitations imposed by her service-connected migraines, mood disorder, back condition, and right ankle condition.

The Veteran's claim of entitlement to TDIU has been granted.  Thus, any error related to VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) was harmless.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


